Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE No. 20-cv-80144-SINGHAL

  ALTORIA WELLS-HENLEY, as
  Personal Representative of the Estate of
  PATRICIA DIANE HARVEY, deceased,

         Plaintiff,

  v.

  R.J. REYNOLDS TOBACCO COMPANY,

        Defendant.
  __________________________________________/


                PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT
              R.J. REYNOLDS TOBACCO COMPANY’S MOTION TO DISMISS
                   AND MEMORANDUM OF LAW IN SUPPORT THEREOF

         On September 6, 2019, Plaintiff, Altoria Wells-Henley, as Personal Representative of the

  Estate of Patricia Diane Harvey, filed her complaint asserting four counts on the following theories

  of liability: Strict Liability, Fraud, Conspiracy to Commit Fraud, and Negligence/Gross

  Negligence. All of these counts set forth a claim upon which relief can be granted and Plaintiff

  has plead all the necessary elements for each. However, on February 6, 2020, Defendant R.J.

  Reynolds Tobacco Company (“Reynolds”) filed its Motion to Dismiss and Incorporated

  Memorandum of Law in Support Thereof. Reynolds motion should be denied because 1) Plaintiff’s

  lawsuit is not barred by the statute of limitations; 2) her fraud and conspiracy claims are not barred

  by the statute of repose; 3) her strict liability and negligence claims are viable and form a basis for

  liability; and 4) her fraud and conspiracy claims were plead with enough specificity to comply

  with Federal Rule of Civil Procedure 9(b).




                                                    1
Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 2 of 8



          As discussed below, the Complaint sufficiently places Reynolds on notice of the claims

  and issues raised against it, and the alleged claims are not preempted by Federal Law. A motion

  to dismiss based on these allegations is improper here. To the extent the Court concludes that

  Plaintiff has failed to state a claim and/or otherwise to adequately plead her allegations, pursuant

  to Rule 15(a) the Court should allow Plaintiff to amend her Complaint to rectify any such

  deficiencies.

  I.      PLAINTIFF’S CLAIMS ARE NOT BARRED BY THE STATUTE OF
          LIMITATIONS

          Plaintiff filed her Complaint on September 6, 2019, for the wrongful death of her mother,

  Ms. Patricia Diane Harvey. These are new and distinct causes of action not based on her previously

  claimed personal injuries, but in fact based on new and distinct injuries that occurred within four

  years of the filing of this lawsuit.

          In Ms. Harvey’s state-court Engle lawsuit against Reynolds and others, it was found that

  Ms. Harvey was diagnosed and treated for stage-4, non-oat cell carcinoma of the lung in 2005.

  That non-oat cell carcinoma was found to have metastasized to Ms. Harvey’s brain. According to

  Ms. Harvey’s treating physicians and medical records, she had a complete response to the radiation

  and chemoradiation therapy she received during that time. For the next 10 years, Ms. Harvey was

  without evidence of recurrence in both her lung and brain. According to the American Cancer

  Society, the medical community considers many cancers cured when doctors cannot detect the

  cancer 5 years after diagnosis. During the deposition of Ms. Harvey’s treating oncologist, Dr.

  Surendra Sirpal, Dr, Sirpal testified that Ms. Harvey’s non-oat cell lung and brain cancer had been

  in remission for over 10 years.

          Unfortunately for Ms. Harvey, in 2016, Dr. Sirpal found an abnormality during a PET scan.

  After conducting a needle biopsy it was found that Ms. Harvey had a potentially “new primary,”


                                                   2
Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 3 of 8



  moderately differentiated adenocarcinoma. In 2017, Dr. Sirpal diagnosed Ms. Harvey with a

  probable “second cancer.” Dr. Sirpal also diagnosed Ms. Harvey with cardiovascular disease, an

  injury that is also new and distinct from any claims made in the state-court case. Both the new lung

  cancer and the cardiovascular disease were listed on Ms. Harvey’s death certificate as her causes

  of death.

         Ms. Harvey would have been entitled to maintain an action and recover damages if death

  had not ensued based on her newly diagnosed adenocarcinoma and cardiovascular disease.

  Reynolds would be liable for damages if death had not ensued and is therefore liable for damages,

  not only as a result of Ms. Harvey’s new injuries, but also for her untimely death, in accordance

  with Florida’s Wrongful Death Statute. Accordingly, this Court should not dismiss this case with

  prejudice because it is based on new and distinct injuries, separate and apart from Plaintiff’s state-

  court Engle case, that occurred within the personal injury statute of limitations period and is

  therefore not barred by the statue of limitations.

         Plaintiff recognizes that these distinctions could have been plead more specifically and

  hereby requests to amend her complaint to include cardiovascular disease and differentiate

  between the injuries and causes of action from the state-court case and the case at hand.

  II.    PLAINTIFF’S FRAUD AND CONSPIRACY CLAIMS ARE NOT BARRED BY
         THE STATUTE OF REPOSE

         Defendant has taken Plaintiff’s Complaint out of context by representing that she is

  alleging that its fraudulent behavior “stopped in ‘the early 2000’s.’” See Defendant’s Motion to

  Dismiss at p. 7. Plaintiff’s Complaint actually states that Reynolds and its predecessors “repeatedly

  denied that cigarette smoking was injurious to health and addictive until the early 2000’s,” and

  that it conspired to deprive the public of medical and scientific data reflecting the dangers and

  addictive nature of cigarettes from at least 1953 to 2000. See Complaint at ¶¶ 19 and 55.



                                                       3
Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 4 of 8



           These statements were in no way intended to limit or place an end-date on the conspiracy

  and fraud, but rather made to describe the general timeline in which certain fraudulent acts

  occurred. If the Court finds that these statements and allegations are not clear or would result in

  the barring of Plaintiff’s fraud and conspiracy claims, Plaintiff requests that the Court grant her

  leave to amend her Complaint to clarify such.

  III.     THE PLAINTIFF’S STRICT LIABILITY AND NEGLIGENCE ALLEGATIONS
           STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

           A. Plaintiff has adequately Pled Strict Liability Claims

           To establish a strict liability claim in Florida, a plaintiff must prove (1) a relationship

  between the defendant and the product; (2) a defect which caused the product to be unreasonably

  dangerous; and (3) causation between the defect and the harm suffered by the user. West v.

  Caterpillar Tractor Co., Inc., 336 So.2d 80,87 (Fla. 1976) (“In order to hold a manufacturer liable

  on the theory of strict liability in tort, the user must establish the manufacturer’s relationship to the

  product in question, the defect and unreasonably dangerous condition of the product, and the

  existence of the proximate causal connection between such condition and the user’s injuries or

  damages.”) City of St. Petersburg v. Total Containment. Inc., 265 F.R.D. 630, 637-38 (S.D. Fla.

  2010).

           Plaintiff’s complaint contains concise and detailed allegations that the Defendant is strictly

  liable because the cigarettes they manufactured, designed, and concealed known health risks, to

  and from the Plaintiff were unreasonably dangerous and defective. In viewing the facts alleged in

  the Complaint, there is certainly a plausible allegation that the Plaintiff developed lung cancer and

  other tobacco-related illnesses as a result of smoking the Defendant’s product detailed in ¶ 28, 29,

  30, 31 and 32 of Plaintiff’s Complaint.

           To the extent that Defendant is alleging that the Plaintiff’s Complaint is a “shotgun”



                                                     4
Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 5 of 8



  pleading and is somehow confusing and not permissible, Rule 8 permits alternative pleadings and

  a pleading is deemed sufficient if any one of the alternative pleadings is sufficient. Because the

  strict liability claim is sufficient against the Defendant, the Complaint is sufficient and the Motion

  to Dismiss should be denied.

         B. Plaintiff has adequately Pled Negligence Claims

         The elements of a cause of action for negligence in a products liability case are the

  following: (1) the manufacturer must have a legal duty to design and manufacture a product

  reasonably safe for use; (2) the manufacturer must fail to comply with that duty; (3) the plaintiff

  must have an injury that is legally caused by the manufacturer’s breach of duty; and (4) the plaintiff

  must have suffered damages. Indem Ins. Co. of N. Am. v. Am. Aviation, Inc., 344 F3d 1136, 1146

  (11th Cir 2003) (per curiam). Plaintiff’s complaint contains concise and detailed allegations that

  the Defendant is negligent and/or grossly negligent because the cigarettes they manufactured,

  designed, and concealed known health risks, to and from the Plaintiff were unreasonably

  dangerous and defective. In viewing the facts alleged in the Complaint, there is certainly a

  plausible allegation that the Plaintiff developed lung cancer and cardiovascular disease as a result

  of smoking the Defendant’s product and the Defendant’s attempt to avoid liability on this basis

  must be denied.

         C. Plaintiff’s Claims are Not Preempted by Federal Law.

         In Defendant’s motion to dismiss, Defendant is alleging that the Federal Cigarette Labeling

  and Advertising Act, preempts in whole or in part Plaintiff’s claims. In making this argument they

  used the United States Supreme Court Case of Cipollone v. Liggett Group, Inc., 505 U.S. 504

  (1992). In Cipollone, the Supreme Court held that some state-law claims are preempted by this

  Act, but not all claims are preempted. Only claims that rely on omissions or inclusions in




                                                    5
Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 6 of 8



  advertising and/or promotions are preempted. The Court made the following holdings:

         a. The 1969 Act preempts claims based on a failure to warn and the neutralization of

         federally mandated warnings to extent that those claims rely on omissions or inclusions in

         advertising or promotions;

         b. The 1969 Act does not preempt claims that rely solely on testing or research practices

         or other actions unrelated to adverting or promotion under a failure to warn theory; and

         c. The 1969 Act does not preempt claims based on express warranty, intentional fraud and

         misrepresentations, or conspiracy.

         Plaintiff’s complaint has properly plead the causes of actions of Strict Liability, Fraud,

  Negligence/Gross Negligence, and Conspiracy to Commit Fraud. These claims are not concerning

  advertising or promotions. Thus, these actions are not preempted by the Federal Cigarette

  Labeling and Advertising Act. As such, Defendant’s motion to dismiss should be denied based on

  preemption of Federal Law.


  IV.    LEAVE TO AMEND RATHER THAN DISMISSAL WOULD BE THE
         APPROPRIATE REMEDY FOR A PLEADING DEFICIENCY

         The Middle District’s decision in Kahama VI, LLC v. HJH, LLC, et al., 2013 U.S. Dist.

  LEXIS 174032 (M.D. Fla. Dec. 12, 2013) “permitted amendment to clarify the existing claims;”

  and therefore, “it did not permit adding new claims or parties.” The Court went on to say that the

  plaintiff could “remedy the procedural defect by filing a Motion to Amend the Complaint to add

  these new claims.” Id. The Kahama ruling is similar to this Court’s ruling in Zarella v. Pacific

  Life Insurance Co., 809 F. Supp.2d 1357, 1372 (S.D. Fla. 2011). The Zarella Court’s order

  “explained the pleading defects and allowed plaintiffs to amend their complaint in accordance with

  the Court’s ruling.”




                                                  6
Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 7 of 8



         Zarella, held that the order did not “specifically limit Plaintiffs in amending their

  pleading,” but that the order also did not provide them with a carte blanche to begin their case

  over again. Id. at 1372. Unlike in this instant case, in Zarella, there was a substantial delay in

  bringing a claim, which was brought almost one year after their Complaint was filed. Id. The

  Court found that to be undue delay and prejudicial to the defendant, because the action was too far

  gone. Id. at 1372-73. Should this Court dismiss Plaintiffs’ Amended Complaint, Plaintiff

  respectfully requests this Court grant leave to amend in the interest of justice.

         A. Fraud Claims

         Plaintiff believes that he has plead all the elements required in Florida for a Fraud claim

  and a Conspiracy to Commit Fraud claim based on the holding of Philip Morris USA, Inc., v.

  Douglas, (Fla. 2013). The Florida Supreme Court held that accepting the Phase 1 findings of

  Engle1 as res judicata does not violate due process rights of defendants. It is Plaintiff’s contention

  that the specific representations, time, place and reliance facts of the Plaintiff’s Fraud claims have

  been established by the Florida Supreme Court as res judicata. However, if this Court believes

  that Plaintiff has not satisfied the requirements of Federal Rule of Civil Procedure 9(b), Plaintiff

  respectfully requests that she be granted leave to amend in order to comply with the rule.

         B. Other Claims

         Leave to amend to comply with Rules 8 and 9, as well as Rule 12(b)(6) should be freely

  granted. United States ex rel. Adrian v. Regents of the Univ. of California, 363 F.3d 398, 403

  (5th Cir. 2004). Thus, should this Court find Plaintiff’s Complaint to be deficient in any degree,

  Plaintiff respectfully that she be granted leave to amend in order to address such deficiency.




         1
             Engle v. Liggett Group, Inc., 945 So.2d 1246 (Fla. 2006).



                                                       7
Case 9:20-cv-80144-AHS Document 10 Entered on FLSD Docket 03/06/2020 Page 8 of 8



                                           CONCLUSION

         Plaintiff respectfully requests that Defendants’ Motion to Dismiss be denied, or in the

  alternative, Plaintiff requests this Court grant Plaintiff leave to amend her complaint and correct

  any deficiencies as the Court deems just and proper.



  Dated: March 6, 2020                                         Respectfully submitted,



                                                               GARY, WILLIAMS, PARENTI,
                                                               WATSON & GARY, PLLC
                                                               221 SE Osceola St.
                                                               Stuart, FL 34994
                                                               T:      (772) 283-8260
                                                               F:      (772) 219-3365

                                                         BY:   /s/ Charles L. Scott, Jr.

                                                               Willie E. Gary
                                                               Florida Bar No. 187843
                                                               Charles L. Scott, Jr.
                                                               Florida Bar No. 123168
                                                               cscott@williegary.com
                                                               beddison@williegary.com
                                                               tobacco@williegary.com
                                                               Counsel for Plaintiff




                                                   8
